Citation Nr: 0608459	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  98-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an initial evaluation in excess of 40 
percent for lumbar disc herniation at L4-L5 with degenerative 
changes.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1977.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from September 1997, July 2000 and August 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The veteran and his spouse testified in support of these 
claims at hearings held before Decision Review Officers at 
the RO in May 1998 and May 2000.  In September 2002, the 
Board affirmed the July 2002 rating decision, in which the RO 
assigned the veteran's low back disability an initial 
evaluation of 40 percent.  

The veteran then appealed the Board's September 2002 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2003, based on a Joint Motion for Remand 
(motion), the Court issued an Order vacating the Board's 
decision and remanding the matter to the Board for 
readjudication consistent with the motion.  

The Board remanded all three claims noted above to the RO, 
including via the Appeals Management Center (AMC), in 
Washington, D.C., in October 2003 and February 2004. 

Based on the reasoning noted in the REMAND portion of the 
decision below, the Board again REMANDS the claim of 
entitlement to TDIU to the RO via AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for residuals of a head injury and entitlement to 
an initial evaluation in excess of 40 percent for lumbar disc 
herniation at L4-L5 with degenerative changes.

2.  A head injury preexisted service and did not undergo an 
increase in disability therein.  

3.  Prior to September 23, 2002, the veteran's low back 
disability objectively manifested as back pain, including 
radiating to both lower extremities, tenderness to palpation, 
limitation of motion with pain, weakness and absent reflexes, 
but was not pronounced in severity and did not cause 
ankylosis of the lumbar spine.  

4.  Since September 23, 2002, the veteran's low back 
disability has objectively manifested as back pain, including 
radiating to the lower extremities, limitation of motion with 
pain, increased during flare-ups, tenderness to palpation, 
and absent reflexes, but did not cause incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the last 12 months, or 
unfavorable ankylosis of the entire thoracolumbar spine.  

5.  The veteran's low back disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.




CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for lumbar disc herniation at L4-L5 with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40. 4.45, Diagnostic Codes 5293 (2001 & 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to submit and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the veteran adequate notice and 
assistance with regard to his claims for service connection 
for residuals of a head injury and a higher initial 
evaluation for a low back disability such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 


1.  Claim for Service Connection

The RO, including via AMC, provided the veteran VCAA notice 
on his service connection claim by letters dated in August 
2004 and January 2005, after initially deciding this claim in 
a rating decision dated in September 1997.  However, VCAA 
notice was not mandated at the time of the RO decision; 
therefore, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the August 2004 and January 2005 notice letters, the RO 
acknowledged the veteran's claim, noted what the evidence 
needed to show to substantiate that claim, listed the type of 
evidence that would best do so, informed the veteran of the 
VCAA and VA's duty to assist, and explained to him that it 
was developing his claim pursuant to that duty.  The RO 
identified the evidence it had received in support of the 
veteran's claim and the evidence VA was responsible for 
securing.  The RO indicated that it would make reasonable 
efforts to help the veteran get the evidence necessary to 
support his claim provided he identified the sources thereof, 
but that ultimately, it was his responsibility to ensure the 
RO's receipt of all such evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  

Moreover, in a rating decision dated in September 1997, a 
statement of the case issued in May 1998, supplemental 
statements of the case issued in February 1999, August 2000, 
August 2001, June 2002, July 2002 and November 2005, and a 
remand issued in October 2003, VA, via the RO, Board and AMC, 
provided the veteran much of the same information furnished 
in the aforementioned notice letters.  As well, VA updated 
the veteran regarding the best type of evidence to submit to 
substantiate his claim and advised him to submit all evidence 
and information he had in his possession that was pertinent 
to his claim.  VA informed the veteran of the reasons for 
which it denied his claim and identified the evidence upon 
which it based its denial.  VA also provided the veteran the 
provisions pertinent to his claim, including those explaining 
VA's duties to notify and assist. 

2.  Claim for Higher Initial Evaluation

The RO did not provide the veteran VCAA notice on his claim 
for service connection for a low back disability before 
granting this claim in July 2000.  The veteran then appealed 
the initial 40 percent evaluation assigned his low back 
disability.  The veteran's appeal thus ensues not from the 
original service connection claim, but from a notice of 
disagreement, which raised a new claim for a higher initial 
evaluation.  If the RO had furnished the veteran VCAA notice 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002) pertaining to 
his service connection claim, after the filing of the notice 
of disagreement, the veteran would not have been entitled to 
additional VCAA notice pertaining to his newly raised claim 
for a higher initial evaluation.  Instead, to ensure the 
veteran was adequately informed, the RO would have been 
required to issue a statement of the case, which notified the 
veteran of the law and regulations pertinent to his appeal 
and the evidence upon which the RO relied in assigning the 
initial evaluation at issue.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

In this case, due to the absence of VCAA notice pertaining to 
the service connection claim, the veteran is entitled to VCAA 
notice pertaining to the claim for a higher initial 
evaluation.  The RO provided the veteran such notice in 
letters dated in February 2001, August 2004 and January 2005, 
after the RO initially assigned the veteran's low back 
disability a 40 percent evaluation.  However, VCAA notice was 
not mandated at the time of that decision, dated in July 
2000; therefore, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the February 2001, August 2004 and January 2005 notice 
letters, the RO acknowledged the veteran's claim for a higher 
initial evaluation and provided the veteran all of the same 
information noted above, but as it pertained to a claim for a 
higher initial evaluation.  Moreover, in a rating decision 
dated in July 2000, a statement of the case issued in August 
2001, supplemental statements of the case issued in August 
2001, February 2002, June 2002 and July 2002, and remands 
issued in October 2003 and February 2004, VA, via the RO, 
Board and AMC, provided the veteran much of the same 
information furnished in the aforementioned notice letters.  
As well, VA updated the veteran regarding the best type of 
evidence to submit to substantiate his claim and advised him 
to submit all evidence and information he had in his 
possession that was pertinent to his claim.  VA informed the 
veteran of the reasons for which it denied his claim and 
identified the evidence upon which it based its denial.  VA 
also provided the veteran the provisions pertinent to his 
claim, including those explaining VA's duties to notify and 
assist and those governing the criteria, both former and 
revised, for rating disabilities of the spine. 

B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  First, VA secured and associated with the claims file 
all of the evidence the veteran identified as being pertinent 
to his claims, including service medical records, VA and 
private treatment records, and information from the Social 
Security Administration (SSA).  Second, VA conducted medical 
inquiry in an effort to substantiate the veteran's claims by 
affording him VA examinations, during which examiners 
addressed the veteran's pre-service head injury and service-
connected low back disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).   

II.  Analysis of Claims

A.  Service Connection - Residuals of Head Injury

The veteran seeks entitlement to service connection for 
residuals of a head injury.  Service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

According to written statements submitted during the course 
of this appeal and testimony presented at the veteran's May 
1998 and May 2000 hearings, service connection for residuals 
of a head injury is warranted on an aggravation basis.  
Allegedly, in service, the veteran aggravated the head injury 
he sustained as a child, when he tried to adjust to the 
stress and physical rigors of military life.  Just prior to 
entering service, while installing floors, he was allegedly 
functioning well and not experiencing residuals of the head 
injury; thereafter, however, once military training began, he 
allegedly developed coping difficulties.  He attributes such 
difficulties to the childhood head injury and argues that 
they now manifest as part of organic brain and psychiatric 
disorders.  

In support of his assertions, the veteran has submitted VA 
and private treatment records, which confirm that the veteran 
had a head injury at seven years of age and additional head 
injuries after discharge from service, and now suffers, in 
part, from a seizure disorder, headaches, visual 
disturbances, and cognitive and psychiatric disorders.  He 
has also submitted copies of articles discussing the brain 
and its function, traumatic brain injuries, and head injury 
counseling, and a written statement of his former spouse 
positing that the veteran's inability to adjust to military 
life resulted from his childhood head injury.  

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); see 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service, and that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service); see also 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004) 
(holding that VA, rather than the claimant, bears the burden 
of proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2005).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In this case, the veteran had active service from February 
1976 to February 1977.  On enlistment examination conducted 
in February 1976, an examiner noted that the veteran had had 
a head injury, including a parietal skull fracture, cerebral 
concussion and an epidural hematoma, prior to service, in 
1963.  An enlistment neurological evaluation revealed no 
abnormalities, but the examiner noted an abnormal clinical 
evaluation of the head, face, neck and scalp based on a 
history of a head operation.  The veteran may therefore not 
be presumed to have been in sound condition with regard to 
his head on his entrance into service.

Once a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2005).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003) (holding that 38 C.F.R. § 
3.306(b), which provides that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 1111).

In this case, the veteran's pre-service head injury did not 
undergo an increase in severity in service.  During service, 
the veteran did not report any head complaints or additional 
head injuries.  He was involved in a fight, as alleged, and 
fell down stairs, but such incidents did not cause head 
trauma.  Moreover, no medical professional opined that the 
fight, or any behavior associated therewith, represented a 
residual of the veteran's pre-service head injury.  On 
separation examination conducted in January 1977, an examiner 
noted no abnormalities of the head or residuals of the pre-
service head injury.  In February 1977, the veteran signed a 
statement indicating that, since the separation examination, 
his condition had not changed.  

During a VA neurological disorders examination conducted in 
September 2004, a VA examiner/physician acknowledged that the 
veteran had a seizure disorder, but indicated that there was 
no evidence of record establishing that, during service, the 
veteran had head trauma that aggravated such disorder or any 
other related brain condition.  He explained that the veteran 
started having such seizures in 1993, following another head 
injury.  In March 2001, during a VA general medical 
examination, another VA examiner/physician linked the 
veteran's dementia and memory impairment to the 1993 head 
injury.  The veteran has not submitted a medical opinion 
refuting those of the VA examiners.  Rather, he and his 
former spouse merely assert that the veteran now has 
residuals of a pre-service head injury, which were aggravated 
in service.  The assertions in this regard are insufficient 
to establish the necessary nexus in this case as the record 
does not reflect that the veteran or his former spouse 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

Based on the foregoing, the Board concludes that residuals of 
a head injury were not incurred in or aggravated by service.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as a preponderance of the 
evidence is against the claim, the claim must be denied.

B.  Higher Initial Evaluation - Low Back

The veteran contends that the 40 percent evaluation initially 
assigned his low back disability does not accurately reflect 
the severity of his low back symptomatology.  Such 
symptomatology allegedly includes pain, which radiates to his 
buttocks and legs and interferes with certain activities, his 
sleep, and his abilities to walk and work. 

In support of his appeal, he has submitted written statements 
of his former spouse and multiple friends indicating that the 
veteran suffers constant pain and numbness secondary to his 
service-connected low back disability.  These statements also 
reflect that such symptoms have necessitated the trial use of 
a TENS unit and the constant use of medication, including for 
pain, and have interfered with the veteran's ability to walk 
and stand.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations noted in the rating schedule are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2005).  
 
Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. at 
125-126.  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005); 
see also DeLuca v. Brown, 8 Vet. App. at 206-7 (holding that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment 
caused by that disability and that, if the service-connected 
disability involves a joint rated based on limitation of 
motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45).  Painful, 
unstable, or maligned joints due to healed injury are 
entitled to at least the minimum compensable evaluation for 
the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's low back 
disability as 40 percent disabling pursuant to Diagnostic 
Code (DC) 5293.  The diagnostic codes pertinent to back 
ratings were amended twice during the course of the veteran's 
appeal.  Effective September 23, 2002, VA amended the 
criteria for rating intervertebral disc syndrome, but 
continued to evaluate that disease under DC 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2005)).  Effective September 26, 2003, VA 
updated the entire section of the rating schedule that 
addresses disabilities of the spine.  Prior to this 
particular amendment, DC 5293 governed ratings of 
intervertebral disc syndrome.  However, this update included 
a renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, DC 5243 now governs 
ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 
51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235-5243 (2005)).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Prior to September 23, 2002, the effective date of the first 
amendment, an evaluation of 40 percent evaluation was 
assignable for severe, recurring attacks of intervertebral 
disc syndrome with intermittent relief.  A 60 percent 
evaluation was assignable for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 23, 2002, the only other DCs that allowed 
for an evaluation in excess of 40 percent were DC 5285, which 
governed residuals of fractures of the vertebra and is 
therefore not pertinent to this appeal, and DCs 5286 and 
5289.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2001).  Under 
DC 5286, an evaluation of 60 percent was assignable for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  A 100 percent evaluation was assignable for 
complete bony fixation of the spine at a unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, DC 5286.  Under DC 5289, a 
50 percent evaluation was assignable for unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, DC 5289.   

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum evaluation of 
60 percent is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5293 (2005).

Under 67 Fed. Reg. 54,345 (Aug. 22, 2002), when evaluating 
intervertebral disc syndrome based on chronic manifestations, 
orthopedic disabilities were to be evaluated separately from 
neurologic disabilities using the evaluation criteria of the 
most appropriate diagnostic code(s).  38 C.F.R. § 4.71a, DC 
5293, Note(2) (2003).   

As of September 26, 2003, the effective date of the second 
amendment, all diseases and injuries of the spine other than 
intervertebral disc syndrome are to be evaluated under the 
general rating formula.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either 
under the general rating formula or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2005)).  

According to the general rating formula, a 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is to 
be assigned for unfavorable ankylosis of the entire spine.  
68 Fed. Reg. 51,443 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

According to the Note(1) of the second amendment, which 
follows the general rating formula,  any associated objective 
neurological abnormalities, including but not limited to 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnosis code.  68 Fed. Reg. 51,443, 
Note (1) (Aug. 27, 2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above, with the exception of the Note (2).  
68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a (2005)).  

Based on these criteria and the evidence and reasoning noted 
below, the veteran's low back disability picture does not 
more nearly approximate the criteria for an initial 
evaluation in excess of 40 percent under any of the 
aforementioned DCs at any time during the appeal period at 
issue in this case. 

According to pre-service, service and post-service medical 
evidence, including VA and private treatment records, VA 
examination reports and records from SSA, the veteran 
initially complained of back pain and then injured his low 
back twice in 1976, when he fell down stairs.  Following the 
injuries, examiners diagnosed the veteran with paraspinous 
muscle spasm and placed him on limited duty.  Since then, but 
prior to September 23, 2002, the veteran's low back 
disability has objectively manifested as back pain, including 
radiating to both lower extremities, tenderness to palpation, 
limitation of motion with pain, weakness and absent reflexes 
in the legs.  

During this time period, testing, including CT scans of the 
lumbar spine conducted in December 1998 and February 2001 and 
an EMG and nerve conduction studies conducted in March 1999, 
showed questionable lateral disc herniation at the left 
neural foramen, L4-L5 level, no electric evidence of 
peripheral neuropathy or lumbosacral radiculopathy, moderate 
to severe sensorimotor peripheral neuropathy, without 
electric evidence of radiculopathy, and a disk bulge at L4-L5 
and L5-S1 without definite disk herniation or foraminal 
spinal stenosis.  During the same time period, examiners 
diagnosed lumbar disc herniation at L4-L5 with degenerative 
changes, associated paresthesia and lumbar radiculopathy, 
degenerative disk disease at L4-5 and L5-S1 without 
herniation or central or foraminal spinal stenosis, and 
superimposed peripheral neuropathy.

This evidence establishes that, prior to September 23, 2002, 
when VA first amended the regulations governing ratings of 
back disabilities, there have been neurological findings 
attributed to the veteran's low back disability, but such 
findings were not noted to be so severe as to constitute 
pronounced intervertebral disc syndrome with little 
intermittent relief.  Moreover, during this time period, the 
veteran's low back disability did not cause ankylosis of the 
lumbar spine.  Accordingly, an initial evaluation in excess 
of 40 percent is not assignable for the low back disability, 
for the period prior to September 23, 2002, under 38 C.F.R. 
§ 4.71a, DC 5286, 5289, 5293 (2001).

According to post-service medical evidence, including VA and 
private treatment records, VA examination reports and records 
from SSA, since September 23, 2002, the veteran has continued 
to seek treatment, but less frequently, for his low back 
disability.  He has indicated that he has periods of 
incapacitation daily, but that such periods are not 
prolonged, lasting only minutes to hours.  He has also 
indicated that he has not had bowel or bladder impairment 
secondary to his disability.  During treatment visits and 
examinations, the veteran's low back disability was 
objectively shown to manifest as back pain, including 
radiating to the lower extremities, limitation of motion with 
pain, increased during flare-ups, tenderness to palpation, 
and absent reflexes.      

During this time period, testing, including X-rays and a CT 
scan conducted in February 2003 and June 2004, showed a L4-L5 
disc bulge without herniation or stenosis and mild 
degenerative changes of the lower lumbar spine.  During the 
same time period, examiners diagnosed lumbar spondylosis 
without significant radiculopathy, chronic low back pain with 
narcotic dependency, degenerative arthropathy of the lumbar 
spine, a spinal disc condition, chronic right L5 
radiculopathy and peripheral neuropathy.

This evidence establishes that, since September 23, 2002, 
when VA amended the regulations governing ratings of back 
disabilities, there have been neurological findings 
attributed to the veteran's low back disability, but such 
findings are not so severe as to result in incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Moreover, since September 23, 2002, the 
veteran's low back disability has not caused ankylosis of the 
entire thoracolumbar spine.  Rather, during the most recent 
VA examination, the veteran was able to forward flex from 0 
degrees to 60 degrees with pain.  It would thus be less 
advantageous to assign the veteran a disability evaluation 
under the general rating formula as he would only be entitled 
to, at most, a 20 percent evaluation for his low back 
disability.  An evaluation lower than 40 percent would result 
even if the Board were to evaluate any associated objective 
neurologic abnormalities separately from the orthopedic 
abnormalities and combine such evaluation with the 20 percent 
evaluation assignable under the general rating formula.  The 
evidence of record does not establish that any such 
neurologic involvement is more than mild.  See 38 C.F.R. 
§ 4.124a, DC 8520 (2005).  Accordingly, an initial evaluation 
in excess of 40 percent is not assignable for the low back 
disability, for the period since September 23, 2002, under 
38 C.F.R. § 4.71a, DC 5293 (2005), whether evaluated under 
the general rating formula or the formula for rating 
intervertebral disc syndrome.

In exceptional cases, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected low 
back disability.  The medical evidence does not establish 
that this disability, alone, causes marked interference with 
employment (beyond that contemplated in the evaluation 
assigned each disability).  During a VA examination conducted 
in March 2001, an examiner found that the veteran was totally 
impaired occupationally due to his nonservice-connected head 
trauma and its residuals and that the service-connected back 
disability merely played a role in such impairment.  The 
evidence also does not establish that this disability 
necessitates frequent periods of hospitalization.  The 
veteran's claim for a higher initial evaluation does not, 
therefore, present such an exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards and the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his low back disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for an initial evaluation in excess of 40 
percent for lumbar disc herniation at L4-L5 with degenerative 
changes have not been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation, such claim must be denied.


ORDER

Service connection for residuals of a head injury is denied.

An initial evaluation in excess of 40 percent for lumbar disc 
herniation at L4-L5 with degenerative changes is denied.


REMAND

The veteran claims that he is entitled to TDIU because his 
service-connected low back disability hinders his ability to 
obtain and retain employment.  Additional action is necessary 
before the Board can decide this claim.

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides, in part, that VA must 
assist a claimant in obtaining and fully developing all of 
the evidence relevant to his claim.  With regard to the claim 
for TDIU, however, VA has not yet satisfied its duty to 
assist the veteran in the development thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, as alleged by 
the veteran's representative in a Statement of Accredited 
Representative in Appealed Case dated in December 2005, such 
an examination is necessary.  The RO has afforded the veteran 
VA examinations since he filed his claim for TDIU, but the 
reports of these examinations are inadequate to decide the 
veteran's claim for TDIU.  According to one report and other 
evidence of record, the veteran's service-connected low back 
disability plays a role in his unemployability.  However, 
there is no medical opinion of record specifically indicating 
whether the veteran's service-connected low back disability, 
alone, is sufficiently severe as to hinder the veteran from 
obtaining and retaining all forms of substantially gainful 
employment.  Given this fact, a remand for further medical 
inquiry is necessary. 

This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded a VA examination of his 
service-connected low back disability for 
the purpose of determining whether such 
disability hinders the veteran's 
employability.  AMC should notify the 
veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his claim for 
TDIU.  AMC should forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) offer an opinion as to 
whether the veteran's service-
connected low back disability, 
alone, is sufficiently severe 
as to hinder the veteran's 
ability to obtain and retain 
all forms of gainful 
employment; 

b) discuss the nature of 
limitations caused by the 
veteran's service-connected low 
back disability, including how 
they interfere in the 
performance of daily activities 
and/or occupational 
environments/tasks; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

2.  Thereafter, AMC should readjudicate 
the veteran's claim for TDIU based on all 
of the evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


